Title: To Alexander Hamilton from Timothy Pickering, 20 February 1799
From: Pickering, Timothy
To: Hamilton, Alexander



Philadelphia Feby. 20. 1799
Dear Sir,
Since I wrote you on the 9th (which you acknowledge in a short letter, promising further communications) Dr. Stevens has been appointed Consul General of St. Domingo, and will probably embark before the close of next week. If you have written further to me in answer to my letter of the 9th the letter has miscarried, for I have recd. nothing. I must frame Dr. Stevens’s instructions in a few days, and wish to furnish him with your ideas on the points I stated. This cannot be done officially—but he will know how to use it.
I am very respectfully   & sincerely yours

T Pickering
Genl Hamilton

